*385Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lucristia A. Matthews appeals the district court’s order granting Wells Fargo Bank, N.A.’s motion to dismiss her claims alleging violation of the Maryland Consumer Protection Act, and for common law fraud, promissory estoppel, negligence, neghgent misrepresentation, and breach of an implied-in-fact contract. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Matthews v. Wells Fargo Bank, N.A., No. 1:12-cv-01024-MJG, 2012 WL 3903453 (D.Md. Sept. 6, 2012); see also Spaulding v. Wells Fargo Bank, N.A., 714 F.3d 769 (4th Cir.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.